In the case of Wellsville East Field Irrigation Co. et al.
v. Lindsay Land  Livestock Co. et al., 104 Utah 448,137 P.2d 634, a motion to dismiss the appeal on the ground that the judgment was not final was denied. We took cognizance of the appeal on authority of Attorney General v. Pomeroy, 93 Utah 426,73 P.2d 1277, 114 A.L.R. 726. To have done otherwise would have left in force an injunction prohibiting the taking of waters which the parties appellant had used for years. To permit such injunction to stand would have, if the lower court was wrong, irreparably injured the defendants because they would have been unable to use the water during the entire pendency of the general adjudication suit which might be for years. The difficulty arose from the court trying the suit as initially started as a private suit, and then after rendering what he called an interlocutory judgment, imposing an order that the suit be turned into a general adjudication. When the court enjoined defendants from using the water, it became imperative that they appeal and necessary for us to entertain the appeal to prevent what might have resulted in palpable injustice. I see no harm in the court proceeding presently with the matter remanded so long as it does not enter a final judgment. The matter should be left tentative to be included in a final decree in the general adjudication suit so that any matter in any segment of that suit which affects the instant matter may be adjusted before final decree. Certainly in a general suit for the adjudication of a river, the trial court will from time to time try issues respecting a certain segment of the suit. That is the way such suits are tried — largely in piecemeal. I see no objection to making tentative findings in regard to such matters. In certain cases where it cannot possibly affect other parties perhaps the judgment in the local suit could be made final, *Page 24 
especially with the acquiescence of the State Engineer. Otherwise it might result that actions among several water users which crystalize out of the general adjudication, in their nature actions to quiet title, could not definitely adjudicate title as to such users for a long period of time. This might deny such litigants the privilege of clearing their title to water as among themselves until a number of years had elapsed. It would thus virtually deny such litigants the efficacy of judicial action.
Local judgments rendered within the general adjudication suit may be appealed as was done in the case of Plain City IrrigationCo. v. Hooper Irrigation Company et al., 87 Utah 545,51 P.2d 1069. In that case, this court had no difficulty with an appeal from a "local contest" in a general adjudication where notice of the hearing was only given to those apparently interested. The important thing is that if the findings in one part could possibly affect other parts or other parties to the general suit or be affected by later findings as respects other parties or segments of the suit, that the current findings be considered tentative. It is to make clear my position in this regard that I have thought it well to write what I have. My concurrence must therefore be in the right of what I have said above.